
	

113 HR 1829 IH: Coal Jobs Protection Act of 2013
U.S. House of Representatives
2013-05-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1829
		IN THE HOUSE OF REPRESENTATIVES
		
			May 6, 2013
			Mrs. Capito (for
			 herself, Mr. Barr,
			 Mr. Shimkus,
			 Mrs. Lummis,
			 Mr. Stivers,
			 Mrs. Wagner,
			 Mr. Johnson of Ohio,
			 Mr. Griffith of Virginia,
			 Mr. Whitfield,
			 Mr. McKinley, and
			 Mr. Latta) introduced the following
			 bill; which was referred to the Committee
			 on Transportation and Infrastructure
		
		A BILL
		To amend the Federal Water Pollution Control Act to
		  provide guidance and clarification regarding issuing new and renewal permits,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Coal Jobs Protection Act of
			 2013.
		2.National Pollutant
			 Discharge Elimination System
			(a)Applicability of
			 guidanceSection 402 of the Federal Water Pollution Control Act
			 (33 U.S.C. 1342) is amended by adding at the end the following:
				
					(s)Applicability of
				guidance
						(1)DefinitionsIn
				this subsection:
							(A)Guidance
								(i)In
				generalThe term guidance means draft, interim, or
				final guidance issued by the Administrator.
								(ii)InclusionsThe
				term guidance includes—
									(I)the comprehensive
				guidance issued by the Administrator and dated April 1, 2010;
									(II)the proposed
				guidance entitled Draft Guidance on Identifying Waters Protected by the
				Clean Water Act and dated April 28, 2011;
									(III)the final
				guidance proposed by the Administrator and dated July 21, 2011; and
									(IV)any other
				document or paper issued by the Administrator through any process other than
				the notice and comment rulemaking process.
									(B)New
				permitThe term new permit means a permit covering
				discharges from a structure—
								(i)that is issued
				under this section by a permitting authority; and
								(ii)for which an
				application is—
									(I)pending as of the
				date of enactment of this subsection; or
									(II)filed on or after
				the date of enactment of this subsection.
									(C)Permitting
				authorityThe term permitting authority
				means—
								(i)the Administrator;
				or
								(ii)a
				State, acting pursuant to a State program that is equivalent to the program
				under this section and approved by the Administrator.
								(2)Permits
							(A)In
				generalNotwithstanding any other provision of law, in making a
				determination whether to approve a new permit or a renewed permit, the
				permitting authority—
								(i)shall base the
				determination only on compliance with regulations issued by the Administrator
				or the permitting authority; and
								(ii)shall not base
				the determination on the extent of adherence of the applicant for the new
				permit or renewed permit to guidance.
								(B)New
				permitsIf the permitting
				authority does not approve or deny an application for a new permit by the date
				that is 270 days after the date of receipt of the application for the new
				permit, the applicant may operate as if the application were approved in
				accordance with Federal law for the period of time for which a permit from the
				same industry would be approved.
							(C)Substantial
				completenessIn determining whether an application for a new
				permit or a renewed permit received under this paragraph is substantially
				complete, the permitting authority shall use standards for determining
				substantial completeness of similar permits for similar facilities submitted in
				fiscal year
				2007.
							.
			(b)State permit
			 programs
				(1)In
			 generalSection 402 of the Federal Water Pollution Control Act
			 (33 U.S.C. 1342) is amended by striking subsection (b) and inserting the
			 following:
					
						(b)State permit
				programs
							(1)In
				generalAt any time after the
				promulgation of the guidelines required by section 304(I)(2), the Governor of
				each State desiring to administer a permit program for discharges into
				navigable waters within the jurisdiction of the State may submit to the
				Administrator—
								(A)a full and complete description of the
				program the State proposes to establish and administer under State law or under
				an interstate compact; and
								(B)a statement from the attorney general (or
				the attorney for those State water pollution control agencies that have
				independent legal counsel), or from the chief legal officer in the case of an
				interstate agency, that the laws of the State, or the interstate compact, as
				applicable, provide adequate authority to carry out the described
				program.
								(2)ApprovalThe Administrator shall approve each
				program for which a description is submitted under paragraph (1) unless the
				Administrator determines that adequate authority does not exist—
								(A)to issue permits
				that—
									(i)apply, and ensure
				compliance with, any applicable requirements of sections 301, 302, 306, 307,
				and 403;
									(ii)are for fixed
				terms not exceeding 5 years;
									(iii)can be
				terminated or modified for cause including—
										(I)a violation of any
				condition of the permit;
										(II)obtaining a
				permit by misrepresentation or failure to disclose fully all relevant facts;
				and
										(III)a change in any
				condition that requires either a temporary or permanent reduction or
				elimination of the permitted discharge; and
										(iv)control the
				disposal of pollutants into wells;
									(B)(i)to issue permits that
				apply, and ensure compliance with, all applicable requirements of section 308;
				or
									(ii)to inspect, monitor, enter, and
				require reports to at least the same extent as required in section 308;
									(C)to ensure that the
				public, and any other State the waters of which may be affected, receives
				notice of each application for a permit and an opportunity for a public hearing
				before a ruling on each application;
								(D)to ensure that the
				Administrator receives notice and a copy of each application for a
				permit;
								(E)to ensure that any
				State (other than the permitting State), whose waters may be affected by the
				issuance of a permit may submit written recommendations to the permitting State
				and the Administrator with respect to any permit application and, if any part
				of the written recommendations are not accepted by the permitting State, that
				the permitting State will notify the affected State and the Administrator in
				writing of the failure of the State to accept the recommendations, including
				the reasons for not accepting the recommendations;
								(F)to ensure that no
				permit will be issued if, in the judgment of the Secretary of the Army acting
				through the Chief of Engineers, after consultation with the Secretary of the
				department in which the Coast Guard is operating, anchorage and navigation of
				any of the navigable waters would be substantially impaired by the issuance of
				the permit;
								(G)to abate
				violations of the permit or the permit program, including civil and criminal
				penalties and other means of enforcement;
								(H)to ensure that any
				permit for a discharge from a publicly owned treatment works includes
				conditions to require the identification in terms of character and volume of
				pollutants of any significant source introducing pollutants subject to
				pretreatment standards under section 307(b) into the treatment works and a
				program to ensure compliance with those pretreatment standards by each source,
				in addition to adequate notice, which shall include information on the quality
				and quantity of effluent to be introduced into the treatment works and any
				anticipated impact of the change in the quantity or quality of effluent to be
				discharged from the publicly owned treatment works, to the permitting agency
				of—
									(i)new introductions
				into the treatment works of pollutants from any source that would be a new
				source as defined in section 306 if the source were discharging
				pollutants;
									(ii)new introductions
				of pollutants into the treatment works from a source that would be subject to
				section 301 if the source were discharging those pollutants; or
									(iii)a substantial
				change in volume or character of pollutants being introduced into the treatment
				works by a source introducing pollutants into the treatment works at the time
				of issuance of the permit; and
									(I)to ensure that any
				industrial user of any publicly owned treatment works will comply with sections
				204(b), 307, and 308.
								(3)AdministrationNotwithstanding
				paragraph (2), the Administrator may not disapprove or withdraw approval of a
				program under this subsection on the basis of the following:
								(A)The failure of the
				program to incorporate or comply with guidance (as defined in subsection
				(s)(1)).
								(B)The implementation of a water quality
				standard that has been adopted by the State and approved by the Administrator
				under section
				303(c).
								.
				(2)Conforming
			 amendments
					(A)Section 309 of the
			 Federal Water Pollution Control Act (33 U.S.C. 1319) is amended—
						(i)in
			 subsection (c)—
							(I)in paragraph
			 (1)(A), by striking 402(b)(8) and inserting
			  402(b)(2)(H); and
							(II)in paragraph
			 (2)(A), by striking 402(b)(8) and inserting
			 402(b)(2)(H); and
							(ii)in
			 subsection (d), in the first sentence, by striking 402(b)(8) and
			 inserting 402(b)(2)(H).
						(B)Section 402(m) of
			 the Federal Water Pollution Control Act (33 U.S.C. 1342(m)) is amended in the
			 first sentence by striking subsection (b)(8) of this section and
			 inserting subsection (b)(2)(H).
					(c)Suspension of
			 Federal programSection 402(c) of the Federal Water Pollution
			 Control Act (33 U.S.C. 1342(c)) is amended—
				(1)by redesignating
			 paragraph (4) as paragraph (5); and
				(2)by inserting after
			 paragraph (3) the following:
					
						(4)Limitation on
				disapprovalNotwithstanding paragraphs (1) through (3), the
				Administrator may not disapprove or withdraw approval of a State program under
				subsection (b) on the basis of the failure of the following:
							(A)The failure of the program to incorporate
				or comply with guidance (as defined in subsection (s)(1)).
							(B)The implementation
				of a water quality standard that has been adopted by the State and approved by
				the Administrator under section
				303(c).
							.
				(d)Notification of
			 AdministratorSection 402(d)(2) of the Federal Water Pollution
			 Control Act (33 U.S.C. 1342(d)(2)) is amended—
				(1)by striking
			 (2) No and inserting the following:
					
						(2)Objection by
				Administrator
							(A)In
				generalSubject to subparagraph (C), no permit shall issue
				if—
								(i)not later than 90
				days after the date on which the Administrator receives notification under
				subsection (b)(2)(E), the Administrator objects in writing to the issuance of
				the permit; or
								(ii)not later than 90
				days after the date on which the proposed permit of the State is transmitted to
				the Administrator, the Administrator objects in writing to the issuance of the
				permit as being outside the guidelines and requirements of this
				Act.
								;
				(2)in the second
			 sentence, by striking Whenever the Administrator and inserting
			 the following:
					
						(B)RequirementsIf
				the Administrator
						;
				and
				(3)by adding at the
			 end the following:
					
						(C)ExceptionThe
				Administrator shall not object to or deny the issuance of a permit by a State
				under subsection (b) or (s) based on the following:
							(i)Guidance, as that
				term is defined in subsection (s)(1).
							(ii)The Administrator’s interpretation of a
				water quality standard that has been adopted by the State and approved by the
				Administrator under section
				303(c).
							.
				3.Permits for
			 dredged or fill material
			(a)In
			 generalSection 404(a) of the
			 Federal Water Pollution Control Act (33 U.S.C. 1344(a)) is amended—
				(1)by striking the section heading and all
			 that follows through Sec. 404. (a) The Secretary may issue and
			 inserting the following:
					
						404.Permits for
				dredged or fill material
							(a)Permits
								(1)In
				generalThe Secretary may
				issue
								;
				and
				(2)by adding at the
			 end the following:
					
						(2)Deadline for
				approval
							(A)Permit
				applications
								(i)In
				generalExcept as provided in clause (ii), if an environmental
				assessment or environmental impact statement, as appropriate, is required under
				the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), the
				Secretary shall—
									(I)begin the process
				not later than 90 days after the date on which the Secretary receives a permit
				application; and
									(II)approve or deny
				an application for a permit under this subsection not later than the latter
				of—
										(aa)if
				an agency carries out an environmental assessment that leads to a finding of no
				significant impact, the date on which the finding of no significant impact is
				issued; or
										(bb)if
				an agency carries out an environmental assessment that leads to a record of
				decision, 15 days after the date on which the record of decision on an
				environmental impact statement is issued.
										(ii)ProcessesNotwithstanding
				clause (i), regardless of whether the Secretary has commenced an environmental
				assessment or environmental impact statement by the date described in clause
				(i)(I), the following deadlines shall apply:
									(I)An environmental
				assessment carried out under the National Environmental Policy Act of 1969 (42
				U.S.C. 4321 et seq.) shall be completed not later than 1 year after the
				deadline for commencing the permit process under clause (i)(I).
									(II)An environmental
				impact statement carried out under the National Environmental Policy Act of
				1969 (42 U.S.C. 4321 et seq.) shall be completed not later than 2 years after
				the deadline for commencing the permit process under clause (i)(I).
									(B)Failure to
				actIf the Secretary fails to act by the deadline specified in
				clause (i) or (ii) of subparagraph (A)—
								(i)the application,
				and the permit requested in the application, shall be considered to be
				approved;
								(ii)the Secretary
				shall issue a permit to the applicant; and
								(iii)the permit shall
				not be subject to judicial
				review.
								.
				(b)State Permitting
			 Programs
				(1)Authority of EPA
			 AdministratorSection 404(c)
			 of the Federal Water Pollution Control Act (33 U.S.C. 1344(c)) is amended by
			 striking (c) and inserting the following:
					
						(c)Authority of EPA
				Administrator
							(1)Possible
				prohibition of specificationUntil such time as the Secretary has issued
				a permit under this section, the Administrator is authorized to prohibit the
				specification (including the withdrawal of specification) of any defined area
				as a disposal site, and he is authorized to deny or restrict the use of any
				defined area for specification (including the withdrawal of specification) as a
				disposal site, whenever he determines, after notice and opportunity for public
				hearings, that the discharge of such materials into such area will have an
				unacceptable adverse effect on municipal water supplies, shellfish beds and
				fishery areas (including spawning and breeding areas), wildlife, or
				recreational areas. Before making such determination, the Administrator shall
				consult with the Secretary. The Administrator shall set forth in writing and
				make public his findings and his reasons for making any determination under
				this subsection.
							(2)Authority of
				State permitting programsParagraph (1) shall not apply to any
				permit if the State in which the discharge originates or will originate does
				not concur with the Administrator’s determination that the discharge will
				result in an unacceptable adverse effect as described in paragraph
				(1).
							.
				(c)State
			 ProgramsThe first sentence
			 of section 404(g)(1) of such Act (33 U.S.C. 1344(g)(1)) is amended by striking
			 for the discharge and inserting for some or all of the
			 discharges.
			4.Impacts of EPA
			 regulatory activity on employment and economic activity
			(a)Analysis of
			 impacts of actions on employment and economic activity
				(1)AnalysisBefore taking a covered action, the
			 Administrator shall analyze the impact, disaggregated by State, of the covered
			 action on employment levels and economic activity, including estimated job
			 losses and decreased economic activity.
				(2)Economic
			 models
					(A)In
			 generalIn carrying out paragraph (1), the Administrator shall
			 utilize the best available economic models.
					(B)Annual GAO
			 reportNot later than December 31st of each year, the Comptroller
			 General of the United States shall submit to Congress a report on the economic
			 models used by the Administrator to carry out this subsection.
					(3)Availability of
			 informationWith respect to any covered action, the Administrator
			 shall—
					(A)post the analysis
			 under paragraph (1) as a link on the main page of the public Internet Web site
			 of the Environmental Protection Agency; and
					(B)request that the Governor of any State
			 experiencing more than a de minimis negative impact post such analysis in the
			 Capitol of such State.
					(b)Public
			 hearings
				(1)In
			 generalIf the Administrator
			 concludes under subsection (a)(1) that a covered action will have more than a
			 de minimis negative impact on employment levels or economic activity in a
			 State, the Administrator shall hold a public hearing in each such State at
			 least 30 days prior to the effective date of the covered action.
				(2)Time, location,
			 and selectionA public hearing required under paragraph (1) shall
			 be held at a convenient time and location for impacted residents. In selecting
			 a location for such a public hearing, the Administrator shall give priority to
			 locations in the State that will experience the greatest number of job
			 losses.
				(c)NotificationIf the Administrator concludes under
			 subsection (a)(1) that a covered action will have more than a de minimis
			 negative impact on employment levels or economic activity in any State, the
			 Administrator shall give notice of such impact to the State’s Congressional
			 delegation, Governor, and Legislature at least 45 days before the effective
			 date of the covered action.
			(d)DefinitionsIn
			 this section, the following definitions apply:
				(1)AdministratorThe term Administrator means
			 the Administrator of the Environmental Protection Agency.
				(2)Covered
			 actionThe term covered action means any of the
			 following actions taken by the Administrator under the Federal Water Pollution
			 Control Act (33 U.S.C. 1201 et seq.):
					(A)Issuing a regulation, policy statement,
			 guidance, response to a petition, or other requirement.
					(B)Implementing a new or substantially altered
			 program.
					(3)More than a de
			 minimis negative impactThe term more than a de minimis
			 negative impact means the following:
					(A)With respect to
			 employment levels, a loss of more than 100 jobs. Any offsetting job gains that
			 result from the hypothetical creation of new jobs through new technologies or
			 government employment may not be used in the job loss calculation.
					(B)With respect to
			 economic activity, a decrease in economic activity of more than $1,000,000 over
			 any calendar year. Any offsetting economic activity that results from the
			 hypothetical creation of new economic activity through new technologies or
			 government employment may not be used in the economic activity
			 calculation.
					5.Identification of
			 waters protected by the Clean Water Act
			(a)In
			 generalThe Secretary of the
			 Army and the Administrator of the Environmental Protection Agency may
			 not—
				(1)finalize, adopt,
			 implement, administer, or enforce the proposed guidance described in the notice
			 of availability and request for comments entitled EPA and Army Corps of
			 Engineers Guidance Regarding Identification of Waters Protected by the Clean
			 Water Act (EPA–HQ–OW–2011–0409) (76 Fed. Reg. 24479 (May 2, 2011));
			 and
				(2)use the guidance
			 described in paragraph (1), any successor document, or any substantially
			 similar guidance made publicly available on or after December 3, 2008, as the
			 basis for any decision regarding the scope of the Federal Water Pollution
			 Control Act (33 U.S.C. 1251 et seq.) or any rulemaking.
				(b)RulesThe
			 use of the guidance described in subsection (a)(1), or any successor document
			 or substantially similar guidance made publicly available on or after December
			 3, 2008, as the basis for any rule shall be grounds for vacating the
			 rule.
			6.Limitations on
			 authority to modify State water quality standards
			(a)State water
			 quality standardsSection
			 303(c)(4) of the Federal Water Pollution Control Act (33 U.S.C. 1313(c)(4)) is
			 amended—
				(1)by redesignating
			 subparagraphs (A) and (B) as clauses (i) and (ii), respectively;
				(2)by striking
			 (4) and inserting (4)(A);
				(3)by striking
			 The Administrator shall promulgate and inserting the
			 following:
					
						(B)The Administrator shall
				promulgate;
						
				and
				(4)by adding at the
			 end the following:
					
						(C)Notwithstanding subparagraph (A)(ii), the
				Administrator may not promulgate a revised or new standard for a pollutant in
				any case in which the State has submitted to the Administrator and the
				Administrator has approved a water quality standard for that pollutant, unless
				the State concurs with the Administrator's determination that the revised or
				new standard is necessary to meet the requirements of this
				Act.
						.
				(b)Federal licenses
			 and permitsSection 401(a) of
			 such Act (33 U.S.C. 1341(a)) is amended by adding at the end the
			 following:
				
					(7)With respect to any discharge, if a State
				or interstate agency having jurisdiction over the navigable waters at the point
				where the discharge originates or will originate determines under paragraph (1)
				that the discharge will comply with the applicable provisions of sections 301,
				302, 303, 306, and 307, the Administrator may not take any action to supersede
				the
				determination.
					.
			7.State authority
			 to identify waters within its boundariesSection 303 of the Federal Water Pollution
			 Control Act (33 U.S.C. 1313) is amended by striking subsection (d)(2) and
			 inserting the following:
			
				(2)(A)Each State shall submit
				to the Administrator from time to time, with the first such submission not
				later than 180 days after the date of publication of the first identification
				of pollutants under section 304(a)(2)(D), the waters identified and the loads
				established under paragraphs (1)(A), (1)(B), (1)(C), and (1)(D) of this
				subsection. The Administrator shall approve the State identification and load
				or announce his disagreement with the State identification and load not later
				than 30 days after the date of submission and if—
						(i)the Administrator approves the
				identification and load submitted by the State in accordance with this
				subsection, such State shall incorporate them into its current plan under
				subsection (e); and
						(ii)the Administrator announces his
				disagreement with the identification and load submitted by the State in
				accordance with this subsection he shall submit, not later than 30 days after
				the date that the Administrator announces his disagreement with the State’s
				submission, to such State his written recommendation of those additional waters
				that he identifies and such loads for such waters as he believes are necessary
				to implement the water quality standards applicable to such waters.
						(B)Upon receipt of the Administrator’s
				recommendation the State shall within 30 days either—
						(i)disregard the Administrator’s
				recommendation in full and incorporate its own identification and load into its
				current plan under subsection (e);
						(ii)accept the Administrator’s
				recommendation in full and incorporate its identification and load as amended
				by the Administrator’s recommendation into its current plan under subsection
				(e); or
						(iii)accept the Administrator’s
				recommendation in part, identifying certain additional waters and certain
				additional loads proposed by the Administrator to be added to such State’s
				identification and load and incorporate the such State’s identification and
				load as amended into its current plan under subsection (e).
						(C)(i)If the Administrator
				fails to either approve the State identification and load or announce his
				disagreement with the State identification and load within the time specified
				in this subsection then such State’s identification and load is deemed approved
				and such State shall incorporate the identification and load that it submitted
				into its current plan under subsection (e).
						(ii)If the Administrator announces his
				disagreement with the State identification and load but fails to submit his
				written recommendation to the State within 30 days as required by subparagraph
				(A)(ii) then such State’s identification and load is deemed approved and such
				State shall incorporate the identification and load that it submitted into its
				current plan under subsection (e).
						(D)This section shall apply to any
				decision made by the Administrator under this subsection issued on or after
				March 1,
				2013.
					.
		
